Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
Response to Amendment
The amendment filed 02/08/2022 has been entered. Claims 1-10, 12-21, 24-26 and 29-31 are cancelled. Claims 11, 22-23, 27-28 and 32-33 are currently pending in this application.

Allowable Subject Matter
Claims 11, 22-23, 27-28 and 32-33 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a liquid crystal display device as set forth in claims 11 and 22-23, and all the combination of a manufacturing method of a liquid crystal display device as set forth in claims 27-28 and 32-33.
Regarding claim 11, the prior art of record, taken along or in combination, fails to disclose or suggest a liquid crystal display device comprising: a light guide plate comprising a front face, a rear surface and four side surfaces, wherein the four side surfaces comprise a wide side surface, a narrow side surface, a first side surface and a second side surface, the first side surface and the second side surface are located between the wide side surface and the narrow side surface, wherein the front face 
The most relevant reference, the prior art to Bougsty (US 4789224) only discloses a liquid crystal display device comprising: a light guide plate comprising a front face, a rear surface and four side surfaces, wherein the four side surfaces comprise a wide side surface, a narrow side surface, a first side surface and a second side surface, the first side surface and the second side surface are located between the wide side surface and the narrow side surface, wherein the front face comprises a plane and an inclined surface, the inclined surface is located at an edge of the light guide plate and adjacent to the narrow side surface; a circuit board disposed above and overlapped with the backlight source located in a direction perpendicular to the inclined surface; and a light reflective coating layer disposed between the circuit board and the light guide plate, the light reflective coating layer extending over the narrow side surface and the inclined surface of the light guide plate. However Bougsty does not teach or suggest that a backlight source disposed directly on the plane and the inclined surface in combination with the other required elements of the claim.
Mori (US 2006/0007704), Hayashimoto (US 2004/0189891), Hashimoto (US 6417897), Itoh (US 6406160) and Kashiwagi (US 2004/0264162), are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 22, the prior art of record, taken along or in combination, fails to disclose or suggest a liquid crystal display device, comprising: a light guide plate comprising a front face, a rear surface and four side surfaces, wherein the four side surfaces comprises a wide side surface, a narrow side surface, a first side surface and a second side surface, the first side surface and the second side surface are located between the wide side surface and the narrow side surface, wherein the front face comprises a plane, a first inclined surface and a second inclined surface, the first inclined surface is located at a corner of the light guide plate and adjacent to the narrow side surface and the first side surface, and the second inclined surface is located at other corner of the light guide plate and adjacent to the narrow side surface and the second side surface; a backlight source disposed directly on the plane, the first inclined surface and the second inclined surface; a circuit board disposed above and overlapped with the backlight source located in a direction perpendicular to the first inclined surface; and a light reflective coating layer disposed between the circuit board and the light guide plate, the light reflective coating layer extending over the narrow side surface, the first inclined surface and the second inclined surface of the light guide plate, wherein “a backlight source disposed directly on the plane, the first inclined surface and the second inclined surface” in combination with the other required elements of the claim.
Claim 23 is allowable due to the dependency.
The most relevant reference, the prior art to Kashiwagi (US 2004/0264162) in view of Mori (US 2006/0007704) only discloses a liquid crystal display device, comprising: a light guide plate comprising a front face, a rear surface and four side surfaces, wherein the four side surfaces comprises a wide side surface, a narrow side surface, a first side surface and a second side surface, the first side surface and the second side surface are located between the wide side surface and the narrow side surface, wherein the front face comprises a plane, a first inclined surface and a second inclined surface, the first inclined surface is located at a corner of the light guide plate and adjacent to the narrow side surface and the 
Hashimoto (US 6417897), Itoh (US 6406160) and Bougsty (US 4789224), are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 27, the prior art of record, taken along or in combination, fails to disclose or suggest a manufacturing method of a liquid crystal display device, comprising: forming a light guide plate, wherein the light guide plate comprises a front face, a rear surface and the four side surfaces, and four side surfaces, the four side surfaces comprises a wide side surface, a narrow side surface, a first side surface and a second side surface, the first side surface and the second side surface are located between the wide side surface and the narrow side surface, and the front face comprises a plane and an inclined surface, and the inclined surface is located at an edge of the light guide plate and adjacent to the narrow side surface; providing a circuit board disposed above and overlapped with the at least one backlight source in a direction perpendicular to the inclined surface of the light guide plate; and forming a light reflective coating layer between the circuit board and the light guide plate, the light reflective coating layer extending over the narrow side surface and the inclined surface of the light guide plate, 
Claim 28 is allowable due to the dependency.
The most relevant reference, the prior art to Bougsty (US 4789224) only discloses a manufacturing method of a liquid crystal display device, comprising: forming a light guide plate, wherein the light guide plate comprises a front face, a rear surface and the four side surfaces, and four side surfaces, the four side surfaces comprises a wide side surface, a narrow side surface, a first side surface and a second side surface, the first side surface and the second side surface are located between the wide side surface and the narrow side surface, and the front face comprises a plane and an inclined surface, and the inclined surface is located at an edge of the light guide plate and adjacent to the narrow side surface; providing a circuit board disposed above and overlapped with the at least one backlight source in a direction perpendicular to the inclined surface of the light guide plate; and forming a light reflective coating layer between the circuit board and the light guide plate, the light reflective coating layer extending over the narrow side surface and the inclined surface of the light guide plate. However Bougsty does not teach or suggest that forming at least one backlight source directly on the plane and the inclined surface in combination with the other required elements of the claim.
Mori (US 2006/0007704), Hayashimoto (US 2004/0189891), Hashimoto (US 6417897), Itoh (US 6406160) and Kashiwagi (US 2004/0264162), are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 32, the prior art of record, taken along or in combination, fails to disclose or suggest a manufacturing method of a liquid crystal display device, comprising: forming a light guide plate, wherein the light guide plate comprises a front face, a rear surface and the four side surfaces, and four side surfaces are located, the four side surfaces comprises a wide side surface, a narrow side 
Claim 33 is allowable due to the dependency.
The most relevant reference, the prior art to Kashiwagi (US 2004/0264162) in view of Mori (US 2006/0007704) only discloses a manufacturing method of a liquid crystal display device, comprising: forming a light guide plate, wherein the light guide plate comprises a front face, a rear surface and the four side surfaces, and four side surfaces are located, the four side surfaces comprises a wide side surface, a narrow side surface, a first side surface and a second side surface, the first side surface and the second side surface are located between the wide side surface and the narrow side surface, and the front face comprises a plane, a first inclined surface and a second inclined surface, and the first inclined surface is located at a corner of the light guide plate and adjacent to the narrow side surface and the first side surface, and the second inclined surface is located at other corner of the light guide plate and adjacent to the narrow side surface and the second side surface; providing a circuit board disposed above and overlapped with the backlight source in a direction perpendicular to the first inclined surface 
Hashimoto (US 6417897), Itoh (US 6406160) and Bougsty (US 4789224), are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/Shan Liu/
Primary Examiner, Art Unit 2871